                                          Case 4:18-cr-00149-YGR Document 54 Filed 02/18/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     UNITED STATES OF AMERICA,                         CASE NO. 4:18-cr-00149-YGR

                                  11                    Plaintiff,                         ORDER DENYING MOTION FOR
                                                                                           COMPASSIONATE RELEASE FROM
                                  12              vs.                                      CUSTODY AND TO REDUCE SENTENCE
Northern District of California
 United States District Court




                                  13     RIDELL LAMBERT,
                                                                                           Re: Dkt. No. 52
                                  14                    Defendant.

                                  15

                                  16          Defendant Ridell Lambert is currently in the custody of the Bureau of Prisons (“BOP”) and
                                  17   incarcerated at the Federal Corrections Institute in Herlong, California (“FCI Herlong”). Lambert
                                  18   previously requested a reduction of sentence under the First Step Act, which makes retroactive
                                  19   certain provisions of the Fair Sentencing Act of 2010. (Dkt. No. 46.) Having already
                                  20   incorporated the Fair Sentencing Act’s reforms when sentencing defendant, the Court denied the
                                  21   motion. (Dkt. No. 50.) Lambert now requests an order modifying his sentence pursuant to 18
                                  22   U.S.C. section 3582(c)(1)(A) for “either compassionate release or a sentence reduction [to home
                                  23   confinement] due to extenuating circumstances.” (Dkt. No. 52.)
                                  24          The Court has jurisdiction to grant the relief requested1 and, having carefully considered
                                  25   the papers in support of the motion and the pre-sentence reports provided by U.S. Probation, the
                                  26

                                  27          1
                                               Lambert states that he submitted his request for compassionate release to the warden at
                                  28   FCI Herlong but does not say when. Given that thirty days have passed since the motion for
                                       compassionate release was filed on January 11, 2021, the Court finds that it has jurisdiction.
                                          Case 4:18-cr-00149-YGR Document 54 Filed 02/18/21 Page 2 of 3




                                   1   Court DENIES the motion.

                                   2                                              DISCUSSION

                                   3          On August 23, 2018, Lambert pled guilty to violations of 21 U.S.C. sections 841(a)(1),

                                   4   (b)(1)(B)(iii) (possession with intent to distribute 28 grams or more of cocaine base) and 18

                                   5   U.S.C. section 922(g)(1) (felon in possession of a firearm and ammunition). On January 31, 2019,

                                   6   the Court sentenced Lambert to a term of imprisonment of 72 months in the custody of the BOP

                                   7   and four years of supervised release. (Dkt. No. 41.) The BOP’s website reflects Lambert’s release

                                   8   date as May 28, 2023.2

                                   9          Section 3582 provides that a “court may not modify a term of imprisonment once it has

                                  10   been imposed except . . . upon motion of the Director of the Bureau of Prisons, or upon motion of

                                  11   the defendant.” 18 U.S.C. § 3582(c)(1)(A). After considering the sentencing factors from 18

                                  12   U.S.C. section 3553(a) “to the extent that they are applicable,” a court may grant a motion to
Northern District of California
 United States District Court




                                  13   reduce a sentence under two circumstances, one of which is “if it finds that . . . extraordinary and

                                  14   compelling reasons warrant such a reduction” and “that such a reduction is consistent with

                                  15   applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).

                                  16          With respect to whether an “extraordinary or compelling reason” justifies release, Lambert

                                  17   asserts that “[w]ithin weeks the [corona]virus [has] spread like wildfire regardless of the

                                  18   preventative measures that have been taken by [FCI Herlong]” and that more than half of the

                                  19   individuals housed in his dormitory have become infected with the virus. However, Lambert does

                                  20   not contend that he is particularly vulnerable to contracting COVID-19. While deeply troubling,

                                  21   “[g]eneral concerns about possible exposure to COVID-19 do not meet the criteria for

                                  22   extraordinary and compelling reasons for a reduction in sentence set forth in the Sentencing

                                  23   Commission’s policy statement on compassionate release, U.S.S.G. §1B1.13.” United States v.

                                  24   Eberhart, 448 F. Supp. 3d 1086, 1090 (N.D. Cal. Mar. 25, 2020) (Hamilton, J.).

                                  25          The Court has reviewed its file in this matter thoroughly, including the Probation Office’s

                                  26   presentencing reports submitted at the time of sentencing. The Court takes into account whether

                                  27

                                  28          2
                                                  See https://www.bop.gov/inmateloc/ (last visited February 17, 2021).
                                                                                        2
                                          Case 4:18-cr-00149-YGR Document 54 Filed 02/18/21 Page 3 of 3




                                   1   the defendant is a danger to the safety of any other person or to the community, as provided in 18

                                   2   U.S.C. section 3142(g). Finally, the Court considered the factors under 18 U.S.C. section 3553(a),

                                   3   which also do not support Lambert’s request for compassionate release. The law and the specific

                                   4   facts of this case weigh against any granting of this motion.

                                   5          For the foregoing reasons, defendant’s motion for compassionate release is DENIED.

                                   6          This Order terminates Docket No. 52.

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: February 18, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                  10                                                           UNITED STATES DISTRICT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
